 In theMatter ofAMERICANRADIATOR&STANDARD SANITARY CoRPo-RATION, PITTSBURGHWORKSandPETER DEMIcO,ANDREW LUCAS,STANLEY KUSLOWSKI, LONNIE CIINNINGHAM, S. LOWE,GEORGENOVAOOVITCH,RICHARD ZIESE,&HARRY A. SHERMAN,ESQ., KNOWNAS EMPLOYEESCOMMrrTEEOF EIGHTCase No. R-5547.-July 6, 1943Mr. Arthur Wool f olk,of Pittsburgh, Pa., for the Company.Messrs. Harry A. Sherman, Andrew Lucas,andPeter Demke,ofPittsburgh, Pa., for the Committee.Mr. David Scribner,of New York City, for the United.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONAND -DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Employees Committee of Eight, un-affiliated, herein called the Committee, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof American Radiator & Standard Corporation, Pittsburgh Works,Pittsburgh, Pennsylvania, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Henry Shore, Trial Examiner.Said hearing was heldat Pittsburgh, Pennsylvania, on June 18, 1943.The Company, theCommittee, and United Electrical, Radio and Machine Workers ofAmerica, affiliated with the C. I. 0., herein called the United, ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the commencement of the hearing, theCommittee made a motion to disqualify the Trial Examiner on thegrounds of prejudice and pre-judgment of the case. The TrialExaminer reserved ruling for the Board.The record warrants noIThe name of the Company was erroneously designated as "American Radiator&Standardsanitary Manufacturing Company, Woods Run Plant"in some of the formal papers, all ofwhich werecorrected by amendment at the hearing.51 N. L. R. B, No. 24.96 AMERICAN RADIATOR & STANDARD SANITARY CORPORATION 97finding that the TrialExaminerwas biased or conducted himself in amanner prejudicialto the interest of the Committee or any otherparty in the proceedings.The motion is hereby denied.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand arehereby affirmed.All parties were afforded opportunity to filebriefswith the Board.Upon the entire record, in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Radiator & Standard Sanitary Corporationis a Dela-ware corporation with its principal office in New York City.TheCompany operates warehouses, manufacturingplants, and salesoffices in various States of the United States.This proceeding isconcerned with its Pittsburgh, Pennsylvania, plant whereit is en-gaged in the manufacture of steel castings for the United StatesGovernment.For the year 1942, the Company purchasedraw mate-rialsfor use at its Pittsburgh plant having an approximatevalue of$1,200,000, approximately 50 percent of which waspurchased fromsources located outside the Commonwealth of Pennsylvania.Dur-ing the same period it manufactured products valued at approxi-mately $2,782,000, of which 75 percent was shipped to pointsoutsidethe Commonwealth of Pennsylvania.The Company admits that itis engaged in commerce within themeaning ofthe National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDEmployees Committee of Eight, unaffiliated, and United Electrical,Radio and Machine Workers of America, affiliated with the Congressof Industrial Organizations, are labor organizations admitting tomembership employees of- the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Committee as the exclusiverepresentative of the Company's employees until such time as theCommittee is certified by the Board.On October 23, 1941, the United was certified by the Board as thebargaining representative of the employees of the Company and,shortly thereafter, entered into a contract with the Company whichwas to be in effect until May 1, 1943, and to continue from year toyear thereafter unless either party gave written notice 30 days inadvance of expiration of its desire to alter or annul the agreement. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe-United did give notice to the Company of its desire to changethe agreement, and neither the Company nor the United regards theagreement as a bar to this proceeding.A statement made by the Trial Examiner during the hearing anda statement prepared by the Regional Director, introduced in evi-dence, at the hearing, indicate that the Committee and the Unitedrepresent a substantial number of employees in the unit hereinafterfound,to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all production and maintenance employees at the Company'sPittsburghWorks plant, excluding clerical employees (except plantclerks), guards, foremen, and supervisory employees with authoritythe status of employees, or effectively recommend such action," con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in saidDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-Is TheRegionalDirector's statement shows that the Committee submitted a petition bear-ing 568 signatures,of which 554 appear to be genuine original signatures and are the namesof persons whose names are on the Company's pay roll of May 13, 1943; there are 919 em,ployees in the appropriate unit.The petition was signed on May 6 and 7, 1943The Unitedsubmitted to the Trial Examiner 242 application-for-membership cards,234 of which bearapparently genuine signatures,and 185 of which bear names of persons whose names areon the Company's pay roll of May 13,1943.Two hundred and thirty-three of the cardswere dated between June 7 and 17,1943, and 9 were undated.3This is substantially the same unit which the Board found to be appropriate in theMatter of American RadiatorifStandard Sanitary Corporation,35 N. L R.B. 172, decidedSeptember 4, 1941, with the exception that guards are now excluded in view of the factthat they are sworn in as auxiliaries of the War Department. AMERICAN RADIATOR & STANDARD SANITARY CORPORATION 99tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDniuvrED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Radia-tor & Standard Sanitary Corporation, Pittsburgh Works, Pittsburgh,Pennsylvania, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Sixth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section 10,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Employees Committee of Eight, or byUnited Electrical, Radio and Machine Workers of America, affiliatedwith the C. I. 0., for the purposes of collective bargaining, or byneither.540(112-44--S